El Juez Asociado Señor T-odd, Jr.,
emitió la opinión del tribunal.
Apela el acusado de la sentencia de un año de presidio que le impuso la Corte de Distrito de Aguadilla al ser eon-*203victo por un jurado del infame delito contra natura. En este recurso alega que la corte inferior erró al permitir declarar a la testigo Bienvenida Bonet Ríos, madre del niño perjudi-cado Casiano Bonet de cinco años y medio de edad, sobre manifestaciones que éste le hizo y que tendían a inculpar al acusado, cuando ya dicho niño había fallecido en la fecha de la celebración del juicio; al permitir a dicha testigo decla-rar con el fin de cualificar al niño en cuanto a su capacidad y grado de inteligencia para así poder admitir su declara-ción como parte del res gestae y al declarar sin lugar su mo-ción de nonsuit y declarar culpable al acusado con prueba.de referencia pues aun en la hipótesis de que fuera admisible como parte del res gestae es insuficiente para condenar en ausencia de algún hecho esencial establecido por otra prueba. Los tres señalamientos envuelven una sola cuestión primordial, es decir, si la prueba de cargo, única presentada en el juicio, es suficiente para sostener el veredicto. Veamos.
 El Dr. Luis A. Sánchez declaró que examinó al niño Casiano Bonet y encontró que tenía varios desgarres en la región del ano; que dichos desgarres pudieron ser cau-sados por cualquier cuerpo extrañó, especificando varios.
Bienvenida Bonet Ríos, madre del niño, declaró que éste había fallecido varios meses antes del día en que se celebró el juicio; que su hijo nació el 4 de enero de 1938 (los he-chos ocurrieron, según la acusación, el 25 de octubre de 1943, de manera que el niño tenía cinco años nueve meses de edad); que ella vivió con su marido y sus hijos en el Barrio G-uani-quilla de Aguada; que conocía al acusado por ser vecino suyo; que el día de los hechos, de cuatro a cinco de la tarde, su hijo Casiano estaba en la casa del acusado, jugando con otros niños; que vió cuando el acusado mandó a su hijo a pedirle permiso para irse a bañar con él a la quebrada y ella accedió confiada por ser el acusado vecino; que vió cuando salieron jDara la quebrada y el acusado impidió que otro niño que quería ir fuera con ellos; que a la hora y pico *204llegó su hijo a su casa llorando, se quitó la ropa y se acostó; que ella le preguntó que qué le pasaba y le dijo que el acu-sado lo había cogido y lo había tumbado y dicho que se que-.dara callado, que no dijera nada porque ella podía pegarle, que él le iba a cortar un pedazo de caña y le dió un centavo; que lo había tumbado sobre un cacharro y entonces el acusado le había colocado su miembro por el ano; que las ropas de su hijo estaban con sangre y tenía el ano partido con magu-lladuras, desbaratado; que entonces ella llamó a la madre del acusado y el niño repitió lo que había sucedido pero el acusado negó y dijo que el niño se había caído pero que el niño de sostuvo que le había hecho esas cosas malas; que al día siguiente su marido llevó el niño al hospital donde el Di. Sánchez y luego todos fueron a la fiscalía y le dieron cuenta de lo ocurrido al fiscal. ¿Es suficiente esta prueba?
La declaración del médico estableció el hecho de que al-guien había cometido el delito de contra natura en la -persona del niño.
La de la madre tiene dos aspectos. La primera, directa, en cuanto a los hechos que ella presenció, a saber: vió a su hijo jugando en casa del acusado y cuando éste lo envió a pedirle permiso para ir a bañarse a la quebrada y cuando salieron juntos y el acusado impidió que otro niño los acom-pañara. También lo es el hecho de haber visto las condi-ciones físicas de su hijo y de su ropa inmediatamente des-pués- de haber regresado a su casa y haber presenciado cuando su hijo le sostuvo al acusado que había hecho cosas malas con él, lo que negó el .acusado diciendo que se había caído.
Esta prueba era claramente admisible. Aunque circuns-tancial, tendía a conectar al acusado con la comisión del de-lito. ¿Era admisible el resto de la declaración de la madre en cuanto a lo que le dijo su hijo? Somos de opinión que, bajo la doctrina del res gestae, era admisible.
*205lisas manifestaciones fueron hechas inmediatamente des-pués de regresar el niño de la quebrada, cuando aún estaba bajo los efectos del dolor que sufría por el acto que se ha-bía cometido con él y bajo el temor de lo que podía suce-dería, según le había dicho el acusado, si decía algo. El hecho do que la madre tuviera que preguntarle al niño qué le pasaba, para que le relatara el acto criminal que se había cometido con él, no le resta espontaneidad a sus manifesta-ciones si tomamos en consideración su edad y el temor que el acusado había infundido en él.- En el caso de Pueblo v. Fuentes, 63 D.P.R. 44, resolvimos que la queja dada por la perjudicada a su madre, a preguntas de ésta, cinco días des-pués de consumado el delito era admisible como corrobora: eión o como parte del res gestae por haber estado la perju-dicada bajo el temor de las amenazas de su violador. Diji-mos entonces, y repetimos ahora, que la aplicación de la re-gia que permite la admisión de esta clase de prueba con mayor o menor rigidez, depende de las circunstancias especia-les de cada caso. A.su vez lo dicho en el caso de Fuentes no fué sino una repetición concisa del principio expuesto por Wigmore, que citamos en el caso de Pueblo v. Calventy, 34 D.P.R. 390, 2, 3, al efecto de que: “Debe observarse que las manifestacio'Kes no tienen que ser estrictamente contemporá-neas con la causa excitante; pueden ser subsiguientes a ella, siempre que no haya habido tiempo para que la influencia excitante pierda su influjo y sea disipada. . . . Además, no puedo haber ningún límite de tiempo definido y fijo. Cada caso debe depender de sus propias circunstancias.” Wigmore on Evidence, Vol. VI, pág. 142, sec. 1750.
En dicho caso de Galventy citamos otro párrafo del mismo autor en el curso del cual se dice que: “Hay una pérdida .lamentable de tiempo por parte de las cortes superiores en tratar -aquí bien de establecer o respetar precedentes. En vez de esforzarse débilmente por lo imposible deben decisi-vamente insistir en que todo caso sea tratado por sus pro-*206pias circunstancias. Debieran, si pueden hacerlo, levantarse perceptiblemente aun a la mayor altura de dejar la aplica-ción del principio absolutamente a la ■ determinación de la corte sentenciadora. ...” A esta recomendación esta corte, por su Juez Asociado Sr. Hutchison, contestó diciendo:
“No tenemos que especular respecto a si sería o no enteramente conveniente, o prematuro, o peligroso ahora y en esta jurisdicción el pretender hacer un vuelo en los Campos Elíseos por la zona altitu-dinal del penúltimo párrafo arriba citado en último término. Por ahora será bastante con decir que a menos que y hasta tanto un ape-lante pueda demostrar una abierta desatención o clara desviación del principio envuelto, no estaremos- dispuestos a intervenir con el ejer-cicio de la sana discreción del juez sentenciador.”
Este mismo principio lo expresa Underhill aduciendo: “Si las manifestaciones pueden ser admitidas cómo res ges-tae, aunque separadas por el tiempo o distancia de la tran-sacción principal, depende de las circunstancias de cada caso. Si la evidencia es admisible como parte del res gestae des-cansa -grandemente en la discreción judicial.” Underhill, Criminal Evidence, pág. 351, Sec. 191 (4ta. ed.)(1)
El de autos es un caso- que presenta las circunstancias especiales que, a nuestro juicio, requiere la aplicación de la regla con menor rigidez. Presenta el hecho de*que el niño, por haber muerto antes del día del juicio, no pudo ser uti-lizado como testigo aceptando- que hubiera podido ser cua-lificado como tal. Pero es que, aun cuando no hubiera po-dido serlo, la declaración de la madre era igualmente admi-sible. Bajo la regla del res gestae “ .... el hecho de que una persona sea incompetente para declarar como testigo no afecta la admisibilidad en evidencia de sus declaraciones. Así pues, manifestaciones de niños, deseualificados como tes-tigos competentes por razón de su infancia, si dichas mani-festaciones son parte del res gestae,: han sido admitidas si dichos niños han sido los perjudicados por el daño o acto o *207meramente estaban presentes en el momento del accidente o de la comisión del crimen.” 1 Jones on Evidence, Sec. 355 a; Underbill, ob. cit., pág. 363, Sec. 197; Wigmore, ob. cit.,pág\ 175, Sec. 1761, qnien expresa la regla en casos de violación, en esta forma: “Cuando la perjudicada es una niña dema-siado joven para ser testigo, la manifestación debe no obs-tante ser admitida; porque, aunque en general un testigo de referencia no debe dejar de tener las eualifieaciones de un testigo corriente . . ., sin embargo la peculiar naturaleza de la presente excepción . . . bace que este principio sea sus-tancialmente inaplicable a niños ...” Y esto es así, por-que en dicha £>rueba no es el testigo el que habla sino la transacción expresándose ella misma. Powell v. Gallivan, 118 A. 769; Kenney v. State, 79 S. W. 817. En este último caso se resolvió y copiamos del sumario, que “En un pro-ceso de violación de una niña de tres años y medio de- edad y de inteligencia insuficiente para declarar como testigo, su incompetencia como testigo no hacía evidencia inadmisible las quejas hechas por ella tan poco después de la ofensa qae constituían res gestae.”
Los casos de Soto v. Territory, 94 Pac. 1104, y Keefe v. State, 72 P.2d 425, ambos por delitos contra natura, y re-sueltos por la Corte Suprema de Arizona, revelan la distin-ción que debe hacerse en la aplicación de la regla que dis-cutimos. En el primero los hechos son muy* similares a los del caso de autos. En el juicio la madre declaró que mandó a su hijo de cuatro años de edad a la tienda a las once de la mañana; que cuando volvió a las doce y media llegó llo-rando y muy pálido; que lo examinó y encontró su rectum lacerado y sangrando. Al preguntarle el fiscal qué le había dicho el niño, la defensa objetó la pregunta pero la corte la admitió y la madre contestó exponiendo lo que le había dicho. Hubo otros testigos que declararon en cuanto a que vieron al niño, poco después de llegar a su casa, llorando, excitado y quejándose y también describieron su condición física. La *208única cuestión planteada en apelación fué la admisión como evidencia de la declaración de la madre relatando las mani-festaciones de su hijo en cuanto a los detalles del delito. Después de citar varias autoridades para demostrar que las manifestaciones no tenían que ser estrictamente contemporá-neas con la transacción principal, la corte se expresó así, a la página 1105:
"Aplicando esta doctrina al caso de autos, no podemos decir que la corte sentenciadora erró al admitir el testimonio de la madre del niño en cuanto a sus’ manifestaciones de lo que había ocurrido entre él y el acusado. Cuando consideramos su juventud, su condición física, el grado de excitación y nerviosidad que estaba sufriendo cuando vol-vió a su casa y cuando hizo las manifestaciones y todas las circunstan-cias concurrentes demostradas por la prueba, creemos que estaba dentro de la sana discreción de la corte sentenciadora permitir que este testimonio fuera al jurado.”
Por el contrario, en el caso de Keefe, supra, aun cuando se ratificó la doctrina expuesta en el de Soto, se diferenció por el hecho de que las manifestaciones de la niña perjudi-cada, de cuatro años de edad, y las de su hermano de seis, fueron hechas a sus padres un sábado y se refirieron a un hecho ocurrido el lunes anterior y no porque estuvieran bajó-la excitación o nerviosidad del mismo, sino como una excusa dada a sus padres cuando la madre los sorprendió a ellos realizando actos inmorales. Dijo la Corte a la página 427:
“Examinemos el testimonio y veamos si puede razonablemente presumirse que las manifestaciones de los niños fueron hechas como-una consecuencia espontánea y sincera del shock de un acto cometido el lunes anterior. Estamos constreñidos a sostener que tal conclu-sión no es razonable ni en consonancia con la experiencia ordinaria dé la humanidad. Lo' que motivó las manifestaciones obviamente no fué un acto que ocurrió el lunes anterior sino el shock causado en los niños al ser sorprendidos en flagrante delicto, y la manifestación de ellos fué obviamente un intento de justificar su conducta en ese momento dando como excusa la conducta anterior del acusado, más. bien que la excitación nerviosa causada por cualquier actuación del *209acusado. El caso de Soto v. Territory, 12 Ariz. 36, 94 P. 1104, citado por ambas partes, ilustra claramente en qué casos las manifestaciones de un niño son admisibles como exclamaciones espontáneas y cuándo no lo son. ...”
'En el caso de autos las manifestaciones del niño fueron hedías a la madre inmediatamente después de volver a su casa, cuando aún estaba bajo la excitación y nerviosidad cau-sada por el shock que había sufrido como consecuencia del despreciable y vergonzoso acto cometido en su persona y cuando aún estaba bajo el temor que en él había infundido el acusado del castigo que podía recibir si le decía algo a su madre. Las manifestaciones del niño fueron contemporáneas con la comisión del delito pues guardan una “relación causal, lógica y psicológica, con los hechos primarios envueltos en el caso.” State v. Lasecki, 106 N. E. 660, 1 (sumario).
Si a las manifestaciones del niño unimos la prueba en cuanto al estado de su ropa y su cuerpo' lastimado, según los describió su madre y además el hecho de haber ella pre-senciado cuando su hijo, poco antes, se dirigió hacia la que-brada con el acusado, a petición de éste, forzoso es concluir-que no erró la corte al admitir la declaración de la madre y al declarar sin lugar la moción de nonsuit de la defensa..
Si en algo podría decirse que erró la corte inferior fue al imponer un año de presidio a un acusado convicto por un jurado de cometer un delito de esta naturaleza con un niño de cinco años de edad. Por lo general, respetamos la dis-creción judicial en la imposición de la’ pena en casos crimi-nales, empero, eso no implica que dejemos de expresar nues-tra desaprobación cuando el caso así lo amerite. La im-puesta en el caso de autos, a nuestro juicio, es claramente inadecuada en relación a la gravedad del delito cometido.'

Eso no obstante, se confirma.


 Al mismo efecto, véase el caso de Pueblo v. Márquez, 64 D.P.R. 371, 80.